         IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF UTAH


    WESLEY THOMPSON,
                                                                          MEMORANDUM DECISION
                              Plaintiff,                                     & ORDER TO CURE
                                                                           DEFICIENT COMPLAINT
    v.

    CHIEF MEDICAL DOCTOR,                                                      Case No. 2:21-CV-53-JNP
                              Defendant.                                      District Judge Jill N. Parrish



         Plaintiff, Wesley Thompson, brings this pro se civil-rights action, see 42 U.S.C.S. § 1983

(2021), 1 in forma pauperis, see 28 id. § 1915. Having now screened the Complaint, (ECF No. 2-

1), under its statutory review function, 2 the Court orders Plaintiff to file an amended complaint to

cure deficiencies before further pursuing claims.


1
  The federal statute creating a “civil action for deprivation of rights” reads, in pertinent part:
                    Every person who, under color of any statute, ordinance, regulation, custom, or
                    usage, of any State or Territory . . ., subjects, or causes to be subjected, any
                    citizen of the United States or other person within the jurisdiction thereof to the
                    deprivation of any rights, privileges, or immunities secured by the Constitution
                    and laws, shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress, except that in any action brought against a
                    judicial officer for an act or omission taken in such officer’s judicial capacity,
                    injunctive relief shall not be granted unless a declaratory decree was violated or
                    declaratory relief was unavailable.
42 U.S.C.S. § 1983 (2021).
2
  The screening statute reads:
                         (a) Screening.—The court shall review . . . a complaint in a civil action in
                    which a prisoner seeks redress from a governmental entity or officer or
                    employee of a governmental entity.
                         (b) Grounds for dismissal.—On review, the court shall identify cognizable
                    claims or dismiss the complaint, or any portion of the complaint, if the
                    complaint—
                                   (1) is frivolous, malicious, or fails to state a claim upon which
                              relief may be granted; or
                                   (2) seeks monetary relief from a defendant who is immune from
                              such relief.
28 U.S.C.S. § 1915A (2021).
                                COMPLAINT’S DEFICIENCIES

Complaint:

(a) is not on form complaint required by Court.

(b) appears to be supplemented piecemeal with potential claims and information in documents
filed after Complaint, which claims and information should be included in amended complaint, if
filed, and will not be treated further by Court unless properly included.

(c) needs clarification regarding unnecessary-rigor cause of action under Utah Constitution. (See
below.)

(d) does not adequately state claim of inadequate medical treatment. (See below.)

(e) needs clarification regarding what constitutes cause of action under American with
Disabilities Act (ADA). (See below.)

(f) may not recognize Defendant’s failure to follow promises or jail policy (e.g., regarding
grievances) does not necessarily equal federal constitutional violation.

(g) has claims apparently related to current confinement; however, complaint apparently not
drafted with contract attorneys’ help.

                                  GUIDANCE FOR PLAINTIFF

        Rule 8 of the Federal Rules of Civil Procedure requires a complaint to contain "(1) a

short and plain statement of the grounds for the court's jurisdiction . . .; (2) a short and plain

statement of the claim showing that the pleader is entitled to relief; and (3) a demand for the

relief sought." Rule 8's requirements mean to guarantee "that defendants enjoy fair notice of

what the claims against them are and the grounds upon which they rest." TV Commc'ns Network,

Inc. v ESPN, Inc., 767 F. Supp. 1062, 1069 (D. Colo. 1991).

        Pro se litigants are not excused from complying with these minimal pleading demands.

"This is so because a pro se plaintiff requires no special legal training to recount the facts

surrounding his alleged injury, and he must provide such facts if the court is to determine



                                                                                                     2
whether he makes out a claim on which relief can be granted." Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). Moreover, it is improper for the Court "to assume the role of advocate for

a pro se litigant." Id. Thus, the Court cannot "supply additional facts, [or] construct a legal

theory for plaintiff that assumes facts that have not been pleaded." Dunn v. White, 880 F.2d

1188, 1197 (10th Cir. 1989).

        Plaintiff should consider these general points before filing an amended complaint:

        (1) The revised complaint must stand entirely on its own and shall not refer to, or

incorporate by reference, any portion of the original complaint. See Murray v. Archambo, 132

F.3d 609, 612 (10th Cir. 1998) (stating amended complaint supersedes original). The amended

complaint may also not be added to after it is filed without moving for amendment. 3

        (2) The complaint must clearly state what each defendant--typically, a named government

employee--did to violate Plaintiff's civil rights. See Bennett v. Passic, 545 F.2d 1260, 1262-63

(10th Cir. 1976) (stating personal participation of each named defendant is essential allegation in

civil-rights action). "To state a claim, a complaint must 'make clear exactly who is alleged to

have done what to whom.'" Stone v. Albert, 338 F. App’x 757, (10th Cir. 2009) (unpublished)

(emphasis in original) (quoting Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008)).


3
 The rule on amending a pleading reads:
                  (a) Amendments Before Trial.
                          (1) Amending as a Matter of Course. A party may amend its pleading
                          once as a matter of course within:
                                   (A) 21 days after serving it, or
                                   (B) if the pleading is one to which a responsive pleading is
                                   required, 21 days after service of a responsive pleading or 21
                                   days after service of a motion under Rule 12(b), (e), or (f),
                                   whichever is earlier.
                          (2) Other Amendments. In all other cases, a party may amend its
                          pleadings only with the opposing party’s written consent or the court’s
                          leave. The court should freely give leave when justice so requires.
Fed. R. Civ. P. 15.



                                                                                                    3
Plaintiff should also include, as much as possible, specific dates or at least estimates of when

alleged constitutional violations occurred.

       (3) Each cause of action, together with the facts and citations that directly support it,

should be stated separately. Plaintiff should be as brief as possible while still using enough words

to fully explain the “who,” “what,” “where,” “when,” and “why” of each claim. Robbins, 519

F.3d at 1248 ("The [Bell Atlantic Corp. v.] Twombly Court was particularly critical of complaints

that 'mentioned no specific, time, place, or person involved in the alleged [claim].' [550 U.S. 544,

565] n.10 (2007). Given such a complaint, 'a defendant seeking to respond to plaintiff's

conclusory allegations . . . would have little idea where to begin.' Id.").

       (4) Plaintiff may not name an individual as a defendant based solely on his or her

supervisory position. See Mitchell v. Maynard, 80 F.2d 1433, 1441 (10th Cir. 1996) (stating

supervisory status alone does not support § 1983 liability).

       (5) Grievance denial alone with no connection to “violation of constitutional rights

alleged by plaintiff, does not establish personal participation under § 1983." Gallagher v.

Shelton, 587 F.3d 1063, 1069 (10th Cir. 2009).

       (6) “No action shall be brought with respect to prison conditions under . . . Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted.” 42 U.S.C.S. § 1997e(a) (2020). However, Plaintiff need

not include grievance details in the complaint. Exhaustion of administrative remedies is an

affirmative defense that must be raised by Defendants. Jones v. Bock, 549 U.S. 199, 216 (2007).

                                        • Unnecessary Rigor

               Article I, § 9 of the Utah Constitution states in part, "[p]ersons
               arrested or imprisoned shall not be treated with unnecessary rigor."


                                                                                                       4
                Although this clause "closely approximates the language of
                the Eighth Amendment," it has no federal counterpart. Dexter v.
                Bosko, 2008 UT 29, 184 P.3d 592, 595. The Utah Supreme Court
                has had "few opportunities to interpret or apply the unnecessary
                rigor." Id. Nonetheless, the Utah Supreme Court has held that the
                unnecessary rigor clause "'protects [prisoners and arrestees] against
                unnecessary abuse . . . that is 'needlessly harsh, degrading or
                dehumanizing.'" Id. at 595 (quoting Bott v. Deland, 922 P.2d 732,
                737 (Utah 1996)). To state a claim for a violation of the
                unnecessary rigor clause, the violation "'must arise from 'treatment
                that is clearly excessive or deficient and unjustified, not merely the
                frustrations, inconveniences, and irritations that are common to
                prison life.'" Id. at 597 (quoting Bott, 922 P.2d at 741). When the
                claim of unnecessary rigor arises from an injury, a constitutional
                violation is made out only when the act complained of presented a
                substantial risk of serious injury for which there was no reasonable
                justification at the time. Id. (quoting Bott, 922 P.2d at 741). The
                conduct at issue, moreover, "must be more than negligent to be
                actionable." Id.
                In addition to these requirements, a plaintiff must also establish
                three elements to support an unnecessary rigor claim: (1) "A
                flagrant violation of his or her constitutional rights;" (2) "Existing
                remedies do not redress his or her injuries;" and, (3) "Equitable
                relief, such as an injunction, was and is wholly inadequate to
                protect the plaintiff's rights or redress his or her injuries." Id. at
                597-98 (quoting Spackman v. Bd. of Educ., 2000 UT 87, 16 P.3d
                533, 538-39 (Utah 2000)).

                . . . [However, Plaintiff’s] § 1983 claims likely serve as existing
                remedies that redress his injuries[, mooting the need to also bring
                an unnecessary rigor claim].”

Asay v. Daggett County, No. 2:18-CV-422, 2019 U.S. Dist. LEXIS 5794, at * (D. Utah Jan. 11,

2019).

                                 • Inadequate Medical Treatment

         The Eighth Amendment’s ban on cruel and unusual punishment requires prison officials

to “provide humane conditions of confinement” including “adequate . . . medical care.” Craig v.

Eberly, 164 F.3d 490, 495 (10th Cir. 1998)) (quoting Barney v. Pulsipher, 143 F.3d 1299, 1310



                                                                                                  5
(10th Cir. 1998)). To state a cognizable claim under the Eighth Amendment for failure to provide

proper medical care, “a prisoner must allege acts or omissions sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Olson v. Stotts, 9 F.3d 1475, 1477 (10th Cir.

1993) (emphasis in original) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Any Eighth Amendment claim must be evaluated under objective and subjective prongs:

(1) “Was the deprivation sufficiently serious?” And, if so, (2) “Did the officials act with a

sufficiently culpable state of mind?” Wilson v. Seiter, 501 U.S. 294, 298 (1991).

       Under the objective prong, a medical need is “sufficiently serious . . .if it is one that has

been diagnosed by a physician as mandating treatment or one that is so obvious that even a lay

person would easily recognize the necessity for a doctor’s attention.” Sealock, 218 F.3d at 1209

(citations & quotation marks omitted).

       The subjective component requires the plaintiff to show that prison officials were

consciously aware that the prisoner faced a substantial risk of harm and wantonly disregarded the

risk “by failing to take reasonable measures to abate it.” Farmer v. Brennan, 511 U.S. 825, 847

(1994). “[T]he ‘inadvertent failure to provide adequate medical care’ tantamount to negligence

does not satisfy the deliberate indifference standard.” Sparks v. Singh, 690 F. App’x 598, 604

(10th Cir. 2017) (unpublished) (quoting Estelle v. Gamble, 429 U.S. 97, 105–06 (1976)).

Furthermore, “a prisoner who merely disagrees with a diagnosis or a prescribed course of

treatment does not state a constitutional violation.” Perkins v. Kan. Dep’t of Corrs., 165 F.3d

803, 811 10th Cir. 1999); see also Gee v. Pacheco, 627 F.3d 1178, 1192 (10th Cir. 2010)

(“Disagreement with a doctor’s particular method of treatment, without more, does not rise to the

level of an Eighth Amendment violation.”).



                                                                                                       6
                                              • ADA

       Plaintiff should also consider this information in amending his complaint:

              To state a failure-to-accommodate claim under [ADA], [Plaintiff]
              must show: (1) he is a qualified individual with a disability; (2) he
              was "either excluded from participation in or denied the benefits of
              some public entity's services, programs, or activities"; (3) such
              exclusion or denial was by reason of his disability; and (4) [Weber
              County] knew he was disabled and required an accommodation.

Ingram v. Clements, 705 F. App’x 721, 725 (10th Cir. 2017) (quoting J.V. v. Albuquerque Pub.

Sch., 813 F.3d 1289, 1295, 1299 (10th Cir. 2016)). Further,

              "Courts have recognized three ways to establish a discrimination
              claim: (1) intentional discrimination (disparate treatment); (2)
              disparate impact; and (3) failure to make a reasonable
              accommodation." J.V., 813 F.3d at 1295. "The ADA requires more
              than physical access to public entities: it requires public entities to
              provide 'meaningful access' to their programs and services."
              Robertson v. Las Animas County Sheriff’s Dep’t, 500 F.3d 1185,
              1195 (10th Cir. 2007). To effectuate this mandate, "the regulations
              require public entities to 'make reasonable modifications in
              policies, practices, or procedures when the modifications are
              necessary to avoid discrimination on the basis of
              disability.'" Id. (quoting 28 C.F.R. § 35.130(b)(7)).

Villa v. Dep’t of Corrs., 664 Fed. App’x 731, 734 (10th Cir. 2016).

                                            ORDER

       IT IS HEREBY ORDERED that:

(1)    Plaintiff must within thirty days cure the Complaint’s deficiencies noted above by filing a

document entitled, “Amended Complaint.”

(2)    The Clerk's Office shall mail Plaintiff the Pro Se Litigant Guide with a blank-form civil-

rights complaint which Plaintiff must use if Plaintiff wishes to pursue an amended complaint.




                                                                                                    7
(3)    If Plaintiff fails to timely cure the above deficiencies according to this Order's

instructions, this action will be dismissed without further notice.

(4)    Defendant’s motion to quash service of Complaint is GRANTED. (ECF No. 5.)

(5)    Plaintiff’s motions “for Misjoinder and Nonjoinder of Parties” and service of process are

DENIED. (ECF Nos. 6, 8.) Plaintiff should correct his named defendants in his amended

complaint; and there is no valid complaint on file at this time for service of process.

                       DATED June 23, 2021.

                                              BY THE COURT:



                                              JUDGE JILL N. PARRISH
                                              United States District Court




                                                                                                   8
